Citation Nr: 0115497	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  01-00 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether or not the reduction of service connected 
benefits due to incarceration was proper.

2.  Entitlement to a waiver of overpayment of service 
connected disability benefits in the amount of $17,796.37.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran served in the Oklahoma National Guard.  He had 
active service from October 1974 to April 1975, as well as 
additional periods of active duty for training purposes.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Muskogee, 
Oklahoma, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The issue that was included on the Certification of Appeal is 
the first issue listed on the front page of this decision.  
However, the veteran submitted a notice of disagreement with 
the May 2000 denial of a waiver of overpayment that same 
month.  A statement of the case for this issue was 
promulgated in July 2000.  Statements were received from the 
veteran in August 2000 indicating that he did not wish to 
appeal this issue.  However, additional statements received 
from the veteran in October 2000 show that the veteran now 
desired to appeal the waiver issue, and he submitted 
additional argument in support of his appeal.  The Board 
notes that an appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200 (2000).  As the veteran never requested to 
withdraw his May 2000 notice of disagreement, and as the 
October 2000 statement were received within the time limit 
for the filing of a substantive appeal, the Board finds that 
the issue of entitlement to a waiver is currently for 
consideration.  38 C.F.R. §§ 20.204, 20.302 (2000).  


FINDINGS OF FACT

1.  Entitlement to service connection for a low back 
disability was established in a May 1979 rating decision.  

2.  The veteran began a period of incarceration for 
conviction of a felony on May 10, 1996.  

3.  The veteran initially informed the VA of his 
incarceration in February 2000; this was confirmed by the 
Oklahoma Department of Corrections.  

4.  The veteran's compensation for his service-connected 
disability was reduced effective July 10, 1996; this created 
an overpayment which currently totals $17,796.37.  

5.  Recovery of the overpayment at issue would not subject 
the veteran to undue economic hardship.

6.  Collection of the instant indebtedness would not defeat 
the purpose for which the service connected disability 
benefits are intended.

7.  The veteran's failure to make restitution would result in 
his unfair financial gain.

8. The veteran did not relinquish a valuable right or 
otherwise incur a legal obligation in electing to receive 
service connected disability benefits from VA. 


CONCLUSIONS OF LAW

1.  The reduction of the veteran's service connected 
compensation was proper.  38 U.S.C.A. § 101(13) (West 1991); 
38 C.F.R. § 3.665 (2000).  

2.  Recovery of the overpayment of service connected 
disability benefits in the amount of $17,796.37 would not be 
against the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 
1.965, 4.1 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the provisions of 38 C.F.R. § 3.665 
have been misapplied in his case, and that his service 
connected benefits should not have been reduced.  He argues 
that the type of compensation he receives is not covered by 
38 C.F.R. § 3.665, and that this regulation does not apply to 
him because service connection was established prior to 1980.  
In the alternative, he contends that he is unable to repay 
the overpayment created by the reduction in his payments.  He 
states that he was unaware of his responsibility to contact 
the VA after his incarceration, and he notes that he is 
currently unable to earn any significant salary while he is 
in prison.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103).  As for the reduction issue, the 
veteran was notified of the proposal to reduce his benefits 
in February 2000.  He was notified of the reduction and 
provided with his appellate rights in March 2000.  The 
veteran was informed that he could submit additional 
evidence, appear at a personal hearing, or choose to be 
represented by an accredited representative before the VA.  
He was provided with a statement of the case in December 
2000.  For the issue of waiver of overpayment, the veteran 
was informed of the decision and provided his appellate 
rights in May 2000.  This letter included an explanation of 
the basis for the decision.  A statement of the case was 
provided to the veteran in July 2000.  The Board concludes 
that the discussions of the letters and the statements of the 
case sent to the veteran informed him of the opportunity to 
submit additional evidence, as well as the type of evidence 
that should be submitted, and that the VA's notification 
requirements have been met.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103).  The Board notes that the veteran 
was provided with an opportunity for a personal hearing, but 
withdrew his request for a hearing.  The veteran has also 
failed to identify any evidence that can be obtained by the 
VA.  Therefore, the Board must conclude that the duty to 
assist has been completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of the 
VA's resources is not warranted.  Any "error" to the 
veteran resulting from this decision does not affect the 
merits of his claim or substantive rights, for the reasons 
discussed above, and is therefore, harmless.  See 38 C.F.R. 
§ 20.1102.  

Reduction of Compensation

A review of the record indicates that entitlement to service 
connection for a low back injury with lumbosacral strain and 
degenerative changes was established in a May 1979 rating 
decision.  A 10 percent evaluation was assigned for this 
disability.  The evaluation was increased to 40 percent in 
April 1991, which currently remains in effect.  

In a statement received from the veteran in January 2000, he 
mentioned that he was currently incarcerated.  In February 
2000, the RO confirmed by telephone conversation with the 
Oklahoma Department of Corrections that the veteran was 
incarcerated for a felony offense on May 10, 1996.  The 
veteran was informed of a proposal to reduce his benefits 
effective July 10, 1996, in a February 2000 letter.  The 
veteran was informed of the reduction in a March 2000 letter.  

The relevant portions of 38 C.F.R. § 3.665 state that any 
person who is incarcerated in a Federal, State or local penal 
institution in excess of 60 days for conviction of a felony 
shall not be paid compensation or dependency and indemnity 
compensation in excess of the amount specified in paragraph 
(d) of this section beginning on the  61st day of 
incarceration.  For the purposes of this section the term 
compensation includes disability compensation under 38 U.S.C. 
§ 1151.  The term dependency and indemnity compensation (DIC) 
includes death compensation payable under 38 U.S.C. §§ 1121 
or 1141, death compensation and DIC payable under 38 U.S.C. 
§ 1151, and any benefit payable under chapter 13 of title 38, 
United States Code.  For purposes of this section, a felony 
is any offense punishable by death or imprisonment for a term 
exceeding one year, unless specifically categorized as a 
misdemeanor under the law of the prosecuting jurisdiction.  
These provisions are applicable to a person serving a period 
of incarceration for conviction of a felony committed after 
October 7, 1980, or a person serving a period of 
incarceration after September 30, 1980 (regardless of when 
the felony was committed) when the person was incarcerated on 
October 1, 1980; and an award of compensation or DIC is 
approved after September 30, 1980.  38 C.F.R. 
§ 3.665(a),(b),(c).  

The Board finds that the reduction of the veteran's 
compensation was proper.  The veteran's argument is two-fold.  
First, he believes that the term "compensation" as 
contained in 38 C.F.R. § 3.665 does not include payments for 
service-connected disability benefits.  He reaches this 
conclusion because service connected benefits were not 
specifically included in the definition section of that 
regulation.  However, the Board notes that the definition of 
the term "compensation" as written by Congress means a 
monthly payment made by the Secretary of the VA to a veteran 
because of a service-connected disability.  38 U.S.C.A. 
§ 101(13).  There is no language to indicate that the 
additional definitions contained in 38 C.F.R. § 3.665 are 
meant to be exclusive instead of inclusive.  Therefore, 
payments for a service connected disability are exactly the 
type of compensation intended to be reduced by this 
regulation.  Secondly, the veteran argues that he is excluded 
from the provisions of 38 C.F.R. § 3.665 because entitlement 
to service connection for his disability was established 
prior to 1980.  In this instance, the veteran has misread the 
regulation.  The regulation clearly states that it applies to 
a person serving a period of incarceration for conviction of 
a felony committed after October 7, 1980.  38 C.F.R. 
§ 3.665(c)(1).  As the record shows, the veteran began his 
incarceration more than 15 years later, in May 1996.  The 
part of the regulation that is apparently referred to by the 
veteran is 38 C.F.R. § 3.665(c)(2), which applies only to 
people who were already incarcerated on October 1, 1980.  
Therefore, as the veteran is currently serving a period of 
incarceration for a felony committed after October 7, 1980, 
the regulation applies to him, and the reduction of his 
service-connected compensation was proper.  

Waiver of Overpayment

Initially, the Board notes that the veteran has not 
challenged either the validity of the debt or the amount, 
other than to argue that his benefits should never have been 
reduced.  This was addressed in the first issue on appeal.  
Instead, his contentions go to the question of his relative 
degree of fault in the creation of the debt, and his 
inability to repay the debt.  Because the veteran has not 
questioned the validity of the indebtedness, and because the 
Board is satisfied that the debt was properly created, that 
question need not be examined further.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).

The record indicates that the veteran was mailed a letter 
concerning his disability benefits in July 1993, which 
contained a VA-Form 21-8764, Disability Compensation Award 
Attendant Important Information.  This form contains 
information pertinent to the veteran's entitlement to 
disability compensation, and, among other things, informed 
him that his benefits would be reduced if he was incarcerated 
in excess of 60 days for conviction of a felony.  

As noted above, the record indicates that the overpayment is 
the result of a retroactive reduction in the veteran's 
disability compensation due to incarceration.  The veteran 
was incarcerated on May 10, 1996.  He first notified the VA 
of his incarceration in a January 2000 letter.  After 
receiving confirmation that the veteran had been convicted of 
a felony and began his incarceration on May 10, 1996, the RO 
mailed the veteran a proposal to reduce his compensation in 
February 2000.  His benefits were reduced effective July 10, 
1996 in a March 2000 action by the RO.  He was also notified 
at that time that this resulted in an overpayment.

The veteran submitted a claim for a waiver of his overpayment 
in March 2000.  A March 2000 Financial Status Report noted 
that the veteran did not have any employment, expenses, 
income, assets, or creditors.  The veteran stated that he 
continued to remain in prison.  

In May 2000, the RO rendered a Decision on Waiver of 
Indebtedness.  The decision stated that there was no evidence 
of fraud, misrepresentation, or bad faith.  However, a waiver 
was denied on the basis that it had been the responsibility 
of the veteran to contact the VA with the information 
regarding his incarceration.  It was noted that while the 
veteran's only income was $98 a month in VA benefits, the 
prison system took care of all the veteran's basic needs.  
The decision stated that as the creation of the debt was the 
fault of the veteran, it would be against equity and good 
conscience to grant waiver of repayment.  The original amount 
of the debt was $15,195.17.  The veteran was informed of this 
decision in a May 2000 letter.  He was notified that he had 
the option of formulating a repayment plan if he could not 
repay the debt in one payment.  

In a May 2000 letter, the veteran was provided with a month 
by month accounting of the benefits due and received from 
July 1993.  This accounting confirms that the veteran's 
overpayment began on July 10, 1996, due to his incarceration.  

In June 2000, the RO Committee on Waivers and Compromises 
found that the amount of the veteran's debt had increased, 
and that the current principal amount was $17,796.37.  

Another Financial Status Report was received from the veteran 
in June 2000.  This indicated that the veteran's only income 
was his VA disability payment.  The report also included the 
income and expenses of the veteran's wife, but noted that 
they had been separated since 1993.  His stepson was 21 years 
old. 

Notwithstanding the finding of the RO concerning fraud, 
misrepresentation, and bad faith, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  There shall be no 
recovery of payments or overpayments of any benefits under 
any laws administered by the VA when it is determined that 
recovery would be against equity and good conscience.  38 
U.S.C.A. § 5302(a).  However, before the principles of equity 
and good conscience may afford waiver to an obligor, it must 
be established that the obligor was not guilty of bad faith 
in the creation of the overpayment.  See 38 U.S.C.A. § 
5302(c); 38 C.F.R. § 1.963(a).  Bad faith generally is an 
unfair or deceptive dealing by one who seeks to gain at 
another's expense; there need not be an actual fraudulent 
intent, but merely an intent to seek an unfair advantage with 
knowledge of the likely consequences, and a subsequent loss 
to the Government.  See 38 C.F.R. § 1.965(b)(2).  Therefore, 
the Board must consider whether bad faith on the part of the 
veteran led to the overpayment at issue.  

The Board finds that the veteran has not demonstrated fraud, 
willful misrepresentation, or bad faith in the creation of 
the overpayment now at issue.  The record shows that the 
veteran was informed on at least one occasion prior to his 
1996 conviction that his payments would be reduced if he was 
ever incarcerated.  This information was received 
approximately three years before the veteran was 
incarcerated, and was only one small section of an entire 
page of information concerning his benefits.  While it was 
the veteran's responsibility to read, remember, and act on 
this information, there is absolutely no evidence that his 
failure to do so was based on a desire to fraudulently obtain 
income from the government, or the result of bad faith.  The 
Board does not find a basis to conclude that there was a 
conscious intent to deceive or to seek unfair advantage by 
the veteran in not reporting the income at issue.  As such, 
there is no legal bar to the benefit sought on appeal.  See 
38 C.F.R. § 1.963.  

The sole question that remains to be answered is whether it 
would be against equity and good conscience for the VA to 
require repayment of the remaining indebtedness.  

The relevant regulations state that there shall be no 
recovery of an indebtedness under laws administered by the VA 
when it is determined that such recovery would be against 
equity and good conscience.  See 38 U.S.C.A. § 5302(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 38 
C.F.R. § 1.965(a).  In making such a decision, consideration 
will be given to such things as the relative fault of the 
debtor vis-à-vis the VA, whether collection of the debt would 
deprive the debtor of life's basic necessities, whether 
withholding all or part of the veteran's monetary benefits by 
way of recoupment would nullify the objective for which such 
benefits were intended, whether failure to make restitution 
would result in unfair gain to the debtor, and whether the 
veteran's reliance on VA benefits resulted in his 
relinquishment of a valuable right or his incurrence of a 
legal obligation.  Id. 

The Board finds that the indebtedness at issue resulted 
solely from the veteran's failure to notify the VA of his 
incarceration; but for this, the overpayment would not have 
been created.  The veteran knew or should have known of his 
obligation to report his incarceration, as he had been 
informed of this duty on at least one occasion.  Furthermore, 
the record indicates that the VA acted promptly to adjust the 
veteran's benefits upon being informed of the incarceration, 
and afforded the veteran an opportunity to submit additional 
evidence before taking final action.  Therefore, the VA was 
without fault in the creation of the debt.  

The veteran's primary contention is that he is unable to pay 
his debt, as he is in prison and does not have any income 
other than his reduced VA compensation benefits.  He has 
stated that he will be imprisoned until 2005.  However, the 
veteran's requirements for food and housing are provided by 
the institution in which he is incarcerated.  There is no 
indication that he has any other expenses.  As such, the 
evidence does not indicate that recoupment of the 
indebtedness, perhaps in reasonable monthly installments, 
would subject the veteran to undue economic hardship.  

The Board further notes that there is no indication that 
recoupment of the indebtedness would nullify the objective 
for which the benefits are intended.  Disability compensation 
payments are intended to compensate the veteran for the 
average impairment in earning capacity resulting from 
diseases and injuries and their residual conditions in civil 
occupations.  See 38 C.F.R. § 4.1.  However, the veteran is 
currently in prison, and is not able to be employed in 
general society.  As such, there is no impairment in earning 
capacity for which compensation is required.  Therefore, it 
appears that the veteran would be unjustly enriched if he 
were permitted to retain the monies that he was overpaid.  
Finally, the Board notes that there is no indication that the 
veteran either relinquished a valuable right or incurred any 
additional legal obligation by relying upon the VA disability 
pension program.  Nor has he contended as much.

Therefore, it follows that collection of the indebtedness at 
issue would not violate the principles of equity and good 
conscience.  In this regard, the veteran's fault, coupled 
with the prospect of his unjust enrichment and the fact that 
he currently does not have to provide for his own food and 
housing, overrides other equitable considerations. 


ORDER

The reduction of service connected benefits due to 
incarceration was proper; the veteran's appeal is denied.

Entitlement to a waiver of overpayment of service connected 
disability benefits in the amount of $17,796.37 is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

